In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Kings County (Knipel, J.), dated April 10, 2003, as denied their motion to direct the defendant to produce an additional witness for deposition, and (2) an order of the same court dated September 12, 2003, as denied that branch of their subsequent motion which was, in effect, for leave to renew.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
A municipality, in the first instance, has the right to determine which of its officers or employees with knowledge of the facts may appear for an examination before trial (see Del Rosa v City of New York, 304 AD2d 786 [2003]; D & S Realty Dev. v Town of Huntington, 295 AD2d 306, 307 [2002]). The plaintiff may demand the production of additional witnesses, upon a showing, among other things, that the representative already deposed had insufficient knowledge or was otherwise inadequate (see Del Rosa v City of New York, supra; Zollner v City of New York, 204 AD2d 626, 627 [1994]). The plaintiffs failed to demonstrate that the deposition of an additional witness was necessary in this case. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.